AM esse a:cevb-006a-MRM Document 16-1 Filed 12/26/18 Page 1 of 2 PagelD 67

From: "Christina Simpson" <crsimpson23@hotmail.com>
Sent: Monday, September 26, 2016 5:03am
To: "Robert P. Harris" <rharris@robertharrislawfirm.com>, "Brenton Jenner"

<brenton.jenner@sawater.com.au>
Subject: Re: Restitution

Hello Mr Harris

I have another letter from Travis but I am trusting your best judgement in regards to this restitution matter. I'm
not so sure if this letter is the best way to go ... so I'm suggesting if you could play it by ear, go with first offer
and see what response there is and can always offer up to this latest but at this stage totally unsure on how he
can pay.

I believe the 2 questions he has needs to be answered in regards to civil or criminal proceedings/remedies and
the matter of deportation.

I look forward to peace again .... Travis's letter

Rob
We don't need a restitution hearing. | have thought about this all weekend and have struggled to sleep due to

my wanting of this to drag no further and for anymore civil or criminal proceedings in the future. | just want to
go home in three and half years.

Offer $56,888, half of what they want, i have no ability to pay this as lump sum, stevie wonder has more
chance of getting his eyesight back.

1} can pay the following structure,

$2000 immediately upon signing agreement

June 1st 2021 $4888

June 1st 2022 $10,000

June ist 2023 $10,000

June ist 2024 $15,000

June ist 2025 515,000
» Case 2:18-cv-00683-JES-MRM Document 16-1 Filed 12/26/18 Page 2 of 2 PagelD 68

If at anytime i have the ablility to pay more than the schedule payment i will do so or if i have the ability to pay
in full, likewise. So that this can be put behind us both as soon as possible.

| agree to the Global Settlement Agreement only after i have read and seen the stipulations of such
agreement.

If they aren't willing to move from the Full amount or counter with something less, i guess we have to go with
the full amount. It will be payed as an annuity over ten years on the Ist of June starting 2021.

| think paying it like this will give her something to look forward to ona yearly basis and give her life some
fulfillment, considering what she has been through prior to meeting me and after this episode. | am genuinely
care about her welfare due to what i had caused.

So disregard the previous offers, except of course my reason for the ability to not pay a lumpsum.

Finally Passports passports passports. Can we please get these back to my mother so that she has a valid ID for
me, it is the only form of !D i have.

Lets please get this all done so that we can all move forward.

Thank you Robert i have my faith in you.

Regards

Travis Jenner
